ALLOWANCE
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 10, and 19:
The prior art of record broadly discloses receiving new customer reviews, selecting the number of topics, generating topic models, determining concern areas, and showing to the user the focus areas based on the concern areas.  In particular, Cheng teaches receiving reviews and categorizing them, selecting a number of topics, generating a topic model which progresses to further build multiple models, and identifying the sentiment in the reviews based on such models – which is interpreted as the concern areas.  Further, Williams teaches displaying to the user the key drivers of a customer satisfaction index, which teaches generating a report for the focus areas.  Lastly, Pitsos teaches the user setting a threshold to filter out nodes that have an importance, veracity, or relevance value that does not exceed the threshold, which teaches the user setting a parameter to view the network with a minimum correlation value.
However, the prior art of record does not explicitly teach selecting a parameter for generating a plurality of topic networks including the first topic network, wherein the at least one parameter is a minimum correlation value that provides a threshold for including a review of the plurality of reviews in the generated plurality of networks.  Specifically, while Cheng teaches generating topic models and Pitsos teaches the user setting a parameter to filter out certain nodes, the cited references do not explicitly teach selecting a parameter to generate a plurality of topic networks wherein the parameter is a minimum correlation value that provides a threshold for including a review of the plurality of reviews in the generated plurality of topic networks.  More specifically, Applicant’s latest amendment clarifies that the parameter is used to generate a plurality of networks; while Pitsos is focused on viewing a network based on the selected parameter.  
The prior art fails to disclose or suggest the above-emphasized limitations recited in the independent claims, particularly in the combination of steps/features required by claim 1 (and similarly, independent claims 10 and 19).  Therefore, for reasons discussed above, it is concluded that the claimed subject matter, when considered as a whole, is allowable over the prior art of record.

Therefore, the above limitations, in the specific combinations as recited in the independent claims 1, 10, and 19, define patent ability of the claims over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEX OLSHANNIKOV/Primary Examiner, Art Unit 2142